DETAILED ACTION
This Office action is in response to the application filed on July 01, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 01, 2019 and December 01, 2020; are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 01, 2019.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 4, it is not clear what is meant by “wherein the fault condition is a current limit condition detected by comparing the sensed current with a current limit value”, since in claim 1, which is the claim that claim 4 depends on, defines the fault condition as “detecting a fault condition in response to a programmed output voltage of a Pulse Width Modulation (PWM) converter decreasing below an input voltage of the PWM converter”, which based on the specifications of the current application clearly means that the fault condition is being defined as a “Dropout condition”, and this definition is specifically required to make independent claim 1 work, therefore it is not clear how changing the fault condition definition from a Dropout condition to a current limit condition would make the combination of claims 1 and 4 work, since claim 1 requires a very specific definition for the fault condition. 

Regarding to claim 13, it is not clear what is meant by “wherein the fault detector comprises a current limit comprising a current limit comparator configured to indicate the fault condition in response to the current sense output increasing above a threshold value”, since in claim 9, which is the claim that claim 13 depends on, defines the fault condition as “a fault detector configured to detect a fault condition in response to a programmed output voltage of a Pulse Width Modulation (PWM) converter falling below an input voltage of the PWM converter”, which based on the specifications of the current application clearly means that the fault condition is being defined as a “Dropout condition”, and this definition is specifically required to make independent claim 9 work, therefore it is not clear how changing the fault condition definition from  Dropout condition to a current limit condition would make the combination of claims 9 and 13 work, since claim 9 requires a very specific definition for the fault condition.

Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record fails to disclose or suggest “sampling a peak voltage at the end of at least one of a plurality of clock cycles of the PWM converter in response to detecting the fault condition, wherein the peak voltage is proportional to a sensed current conducted through a transistor; presetting an error output of an error amplifier to an error value determined by the peak voltage, controlling a PWM driver with the error value to drive the transistor” in combination with other limitations of the claim. Claims 2-3 and 5-8 depend directly or indirectly from claim 1 and are, therefore, also allowable at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a sampling circuit connected to a fault detector output of the fault detector configured to enable the sampling circuit in response to the fault condition, the sampling circuit coupled to a current sense output of a current sensor configured to sense a sensed current conducted through a transistor, wherein the sampling circuit samples a peak voltage at the end of at least one of a plurality of clock cycles of the PWM converter, and the peak voltage is proportional to the sensed current; and an offset circuit connected between a sampling output of the sampling circuit and an error output of an error amplifier, wherein the offset circuit is configured to preset the error output to an error value determined by the peak voltage, a PWM driver configured to drive the transistor in response to the error value” in combination with other limitations of the claim. Claims 10-12 and 14-16 depend directly or indirectly from claim 9 and are, therefore, also allowable at least for the same reasons set above.

Regarding to claim 17, the prior art of record fails to disclose or suggest “a sampling circuit connected to a fault detector output of the fault detector configured to enable the sampling circuit in response to the fault condition, the sampling circuit coupled to a current sense output of a current sensor configured to sense a sensed current conducted through a high-side transistor, wherein the sampling circuit samples a peak voltage; and an offset resistor connected between a sampling output of the sampling circuit and a terminal of a compensation capacitor, a compensation resistor connected between the terminal and an error output of an error amplifier, wherein the error output is preset to an error value determined by a peak voltage proportional to the sensed current and a voltage offset formed across the offset resistor and the compensation resistor” in combination with other limitations of the claim. Claims 18-20 depend directly or indirectly from claim 17 and are, therefore, also allowable at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838